United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3922
                                   ___________

Mario Humberto Gonzalez-Godinez,        *
                                        *
            Petitioner,                 *
                                        * Petition for Review of a Decision of
      v.                                * the Board of Immigration Appeals.
                                        *
Immigration and Naturalization          *         [UNPUBLISHED]
Service,                                *
            Respondent.                 *
                                   ___________

                             Submitted: June 15, 2001

                                 Filed: August 3, 2001
                                  ___________

Before LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      BATAILLON,* District Judge.
                               ___________

PER CURIAM.

       Three times in 1991 and early 1992, seventeen-year-old Mario Humberto
Gonzalez-Godinez was seized by the Guatemalan military for conscription into the
army. Each time, he escaped. In July 1992, while hiding from the army near his
family’s home, Gonzalez-Godinez encountered Guatemalan guerrillas, who urged him
to join their insurgency forces. Fearing both the army and the guerrillas, Gonzalez-

      *
       The HONORABLE JOSEPH F. BATAILLON, United States District Judge for
the District of Nebraska, sitting by designation.
Godinez fled Guatemala and illegally entered the United States in November 1992.
The Immigration and Naturalization Service commenced deportation proceedings.
Gonzalez-Godinez conceded deportability and applied for asylum or withholding of
deportation. He now appeals the decision of the Board of Immigration Appeals that he
is ineligible for asylum or withholding of deportation because he does not have a well-
founded fear of persecution within the meaning of 8 U.S.C. §§ 1101(a)(42)(A),
1158(b)(1).

        The BIA concluded that Gonzalez-Godinez does not have a well-founded fear
of persecution on account of his political opinions because there is no evidence the
Guatemalan military considers him a subversive and no evidence the guerrillas would
harm him if he continues to refuse to join them. Although Gonzalez-Godinez argues
that he has a well-founded fear of imprisonment or punishment by the army if he returns
to Guatemala, the BIA properly observed, “If [the army is] looking for him, it is
justified by his repeated desertions and possible complicity in murder [that occurred
while he was at an army camp]. The [Guatemalan army’s] method of conscription . .
. is not persecution.” Likewise, that guerrillas attempted to recruit Gonzalez-Godinez
into their fighting forces does not establish persecution on account of his political
opinions. See Miranda v. INS, 139 F.3d 624, 627 (8th Cir. 1998). After careful review
of the administrative record, we conclude that substantial evidence supports the
agency’s decision to deny asylum and withholding of deportation. Accordingly, we
affirm.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-